Citation Nr: 0218242	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Peter J. Wymes, Attorney


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO), in Los Angeles, California, which granted the 
veteran service connection for PTSD, and assigned a 10 
percent disability evaluation effective from December 15, 
1998.  The RO also deferred the issue of entitlement to 
service connection for prostate cancer due to Agent Orange 
exposure, pending additional development.  The veteran 
timely filed notice of disagreement with the 10 percent 
evaluation assigned for PTSD.  He contended that his 
symptomatology associated with PTSD presented a degree of 
disability greater than the 10 percent assigned.  The RO 
issued a statement of the case (SOC) in April 2000, which 
continued the 10 percent disability evaluation for PTSD.  

In June 2000 the veteran requested a personal hearing at 
the RO.  In October 2000 the RO notified the veteran that 
his personal hearing which had been scheduled in November 
2000 was postponed due to mandatory training for the 
Hearing Officers.

In January 2001 the veteran timely filed a substantive 
appeal (on VA Form 9).  He indicated that he desired a 
Board hearing at the RO.  In May 2001 the veteran withdrew 
his request for a hearing before the Board and opted for a 
local hearing before a Hearing Officer.

By rating decision in July 2001, the RO increased the 
veteran's disability evaluation for PTSD to 30 percent.  
Since the increase to 30 percent represents less than the 
maximum available under applicable diagnostic criteria, 
the veteran's increased evaluation claim for PTSD remains 
viable on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, on a claim for an 
original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO's 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  
Id. 

In April 2002 the RO notified the veteran that the hearing 
he had requested in connection with his appeal had been 
scheduled for May 15, 2002.  On May 15, 2002, an informal 
conference with a Decision Review Officer (DRO) was held.  
There is no indication in the file that the veteran 
requested an informal conference in lieu of a personal 
hearing.  Moreover, the veteran's attorney has stated, in 
correspondence with the RO, that it was improper to have 
held a conference instead of a hearing, and has demanded a 
transcript of the proceedings.  Since only hearings are 
recorded and transcribed, it appears that the veteran's 
attorney is also insisting that a hearing be conducted.  
Thus, on this record, the informal conference has not 
satisfied the veteran's request for a hearing.  See 
38 C.F.R. §§ 3.103(c), 3.2600(c) (2002).

In the present decision, the Board has recharacterized the 
issue of entitlement to an increased evaluation in order 
to comply with the Court's decision in Fenderson v. West, 
12 Vet. App. 119 (1999).

In August 2002 the RO issued a supplemental SOC on the 
issue of entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1).  The Board notes that the issue 
of entitlement to an increased evaluation for PTSD and the 
issue of entitlement to and extra-schedular evaluation are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).  Accordingly, the 
Board believes that the issues, as they now appear on the 
first page of the present decision, most accurately 
represent the veteran's claims on appeal.



REMAND

In May 2001 the veteran withdrew his request for a Board 
hearing and opted instead for a local hearing before a 
Hearing Officer.  Pursuant to 38 C.F.R. § 20.700(a), a 
hearing on appeal will be granted if a veteran, or a 
veteran's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the veteran an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(b) 
(West Supp. 2002).  Because the Board may not proceed with 
an adjudication of the veteran's claim without affording 
him an opportunity for the hearing he requested, a remand 
is required.  Moreover, since it appears that the 
veteran's attorney does not maintain an office within the 
RO's area of jurisdiction, the attorney should be afforded 
the opportunity to clarify whether he desires to 
participate in any hearing which is scheduled.

Accordingly, this case is remanded for the following:

The RO should take steps to schedule 
the veteran for a personal hearing, to 
be conducted by a Hearing Officer at 
the RO.  Appropriate notification 
should be given to the veteran and his 
attorney of record, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board is appealable to the Court.  
This remand is in the nature of a preliminary order and 
does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2002).




